PER CURIAM.
Bernard McFadden appeals the district court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.2001) complaint under 28 U.S.C.A. § 1915A (West Supp.2001). We have reviewed the record and the district court’s opinion accepting the magistrate judge’s recommendation and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See McFadden v. Clarendon County Sheriffs Dep’t, No. CA-00-2536-3-24 (D.S.C. May 22, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in *208the materials before the court and argument would not aid the decisional process.

AFFIRMED.